NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



PATRICIA KANE,                                       Civil Action No. 17-6016 (SDW) (LDW)

                             Plaintiff,
                 v.                                  ORDER
PHOENIX CARE SYSTEMS, INC. and
LEONARD F. DZIUBLA,

                             Defendants.             October 2, 2018



WIGENTON, District Judge.

       Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated September 17, 2018, which recommends that Plaintiff’s

Complaint be stricken and that the case be dismissed without prejudice pursuant to Federal Rules

of Civil Procedure 16(f)(1) and 37(b)(2)(A). No objections to the R&R were filed.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (ECF No. 31) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.

                                                   s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
